Exhibit 10.67

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 18,
2011, is by and among Cytokinetics, Incorporated (the “Company”) and Deerfield
Private Design Fund II, L.P., Deerfield Private Design International II, L.P.,
Deerfield Special Situations Fund, L.P. and Deerfield Special Situations Fund
International Limited (collectively the “Investors”).

RECITALS

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) the Registration Statement (as defined below) relating to the
offer and sale from time to time of the Company’s securities, including shares
of its common stock, par value $0.001 per share (the “Common Stock”), shares of
its preferred stock, par value $0.001 per share (“Preferred Stock”) and warrants
to purchase shares of Common Stock (“Warrants”);

WHEREAS, the Board of Directors of the Company has authorized the creation of a
new series of Preferred Stock denominated as Series A Convertible Preferred
Stock (“Series A Preferred Stock”);

WHEREAS, the Company is offering for sale shares of Common Stock, Series A
Preferred Stock and Warrants (the “Offered Shares”) pursuant to the Registration
Statement;

WHEREAS, the Investors desire to purchase from the Company Offered Shares on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing recitals (which are deemed to
be a part of this Agreement), mutual covenants, representations, warranties and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. As used herein, the following terms have the meanings indicated:

“Business Day” means any day other than Saturday, Sunday or a day on which banks
in the City of New York are authorized or required to be closed.

“Certificate of Designations” means the Certificate of Designation of
Preferences, Rights and Limitations of the Series A Convertible Preferred Stock,
in the form attached hereto as Exhibit A.

“knowledge” means with respect to any statement made to the Company’s knowledge,
that statement is based upon the actual knowledge of Robert I. Blum, the
Company’s President and Chief Executive Officer and Sharon A. Barbari, the
Company’s Executive Vice President, Finance and Chief Financial Officer.

“Loss” shall have the meaning set forth in Section 5 hereof.

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Prospectus” shall have the meaning set forth in Section 4(b)(7) hereof.

“Prospectus Supplement” shall mean the prospectus supplement filed regarding the
Investor Shares with the Commission pursuant to Rule 424(b) promulgated under
the Securities Act (“Rule 424(b)”) and deemed to be part of the Registration
Statement at the time of effectiveness.

“Registration Statement” shall mean the registration statement on Form S-3 (File
No. 333-155259), including a prospectus, and including all amendments and
supplements thereto (including the Prospectus Supplement), relating to the offer
and sale of certain of the Company’s Common Stock, Preferred Stock and Warrants,
including the Investor Shares (as defined below). References herein to the term
“Registration Statement” as of any date shall mean such effective registration
statement, as amended or supplemented to such date, including all information
and documents incorporated by reference therein as of such date.

“Securities Act” shall mean the Securities Act of 1933, as amended.

2. Purchase of Common Stock, Series A Preferred Stock and Warrants. Subject and
pursuant to the terms and conditions set forth in this Agreement, the Company
agrees that it will issue and sell to the Investors, and the Investors agree
that they will purchase from the Company, the number of shares of Common Stock,
Series A Preferred Stock and Warrants set forth on Schedule 1 attached hereto
(the “Investor Shares”). The aggregate purchase price for the Investor Shares
(the “Aggregate Purchase Price”) is set forth on Schedule 1 hereto. The closing
of the purchase and sale of the Investor Shares will take place on April 20,
2011, or such other date or time as the parties may agree upon in writing (the
“Closing”).

3. Deliveries at Closing.

(a) Deliveries by the Investor. At the Closing, each Investor shall deliver to
the Company the Aggregate Purchase Price set forth next to their name on
Schedule 1 hereto by wire transfer of immediately available funds to a bank
account designated in writing by the Company to the Investors, which funds will
be delivered to the Company in consideration of the Investor Shares issued at
the Closing.

(b) Deliveries by the Company. At the Closing, the Company shall

(1) cause its transfer agent to electronically transmit the shares of Common
Stock purchased by each Investor by crediting the account of each Investor’s
prime broker with DTC through its Deposit Withdrawal Agent Commission (“DWAC”)
system;

(2) deliver to each Investor stock certificates in the form attached hereto as
Exhibit B and Warrants in the form attached hereto as Exhibit C registered in
the name of such Investor evidencing the number of shares of Series A Preferred
Stock and Warrants purchased by each Investor; and

(3) deliver evidence satisfactory to the Investors, that the Certificate of
Designations has been filed with the Secretary of State of Delaware and has
become effective on or prior to the Closing.

4. Representations, Warranties, Covenants and Agreements.

(a) Investor Representations, Warranties and Covenants. Each Investor
represents, warrants, covenants and agrees as follows as of the date hereof and
as of the Closing:

(1) Investor has received and reviewed copies of the Registration Statement and
the Prospectus, including all documents and information incorporated by
reference therein and amendments thereto, and understands that no Person has
been authorized to give any information or to make any representations that were
not contained in the Registration Statement and the Prospectus, and Investor has
not relied on any such other information or representations in making a decision
to purchase the Investor Shares. Investor hereby consents to receiving delivery
of the Registration Statement and the Prospectus, including all documents and
information incorporated by reference therein and amendments thereto, by
electronic mail. Investor understands that an investment in the Company involves
a high degree of risk for the reasons, among others, set forth under the caption
“Risk Factors” in the Prospectus.

(2) Investor acknowledges that it has sole responsibility for its own due
diligence investigation and its own investment decision, and that in connection
with its investigation of the accuracy of the information contained or
incorporated by reference in the Registration Statement and the Prospectus and
its investment decision, Investor has not relied on any representation or
information, as the case may be, not set forth in this Agreement, the
Registration Statement or the Prospectus, or any Person affiliated with the
Company or on the fact that any other Person has decided to purchase the Offered
Shares.

(3) The execution and delivery of this Agreement by Investor and the performance
of this Agreement and the consummation by Investor of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
partnership action of Investor, as applicable, and this Agreement, when duly
executed and delivered by Investor, will constitute a valid and legally binding
instrument, enforceable in accordance with its terms against Investor, except as
enforcement hereof may be limited by the effect of any applicable bankruptcy,
insolvency, reorganization or similar laws or court decisions affecting
enforcement of creditors’ rights generally and except as enforcement hereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

(b) Company Representations, Warranties and Covenants. The Company hereby
represents, warrants, covenants and agrees as follows as of the date hereof and
as of the Closing:

(1) The Company has been duly incorporated and has a valid existence and the
authorization to transact business as a corporation under the laws of the State
of Delaware, with corporate power and authority to own its properties and
conduct its business as described in the Prospectus, and has been duly qualified
as a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except for such
jurisdictions wherein the failure to be so qualified and in good standing would
not individually or in the aggregate have a material adverse effect on the
business, results of operations or financial condition of the Company (a
“Material Adverse Effect”).

(2) The Company does not have any subsidiaries.

(3) The execution, delivery and performance of this Agreement by the Company and
the consummation of the transactions contemplated hereby are within the
corporate powers of the Company and have been duly authorized by all necessary
corporate action on the part of the Company and this Agreement, when duly
executed and delivered by the parties hereto, will constitute a valid and
legally binding instrument of the Company enforceable in accordance with its
terms, except as enforcement hereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws or court
decisions affecting enforcement of creditors’ rights generally and except as
enforcement hereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

(4) The Investor Shares have been duly authorized by the Company, and when
issued and delivered by the Company against payment therefor as contemplated by
this Agreement, the Investor Shares will be validly issued, fully paid and
nonassessable, and will conform to the description of the Common Stock, the
Series A Preferred Stock and Warrants contained in the Prospectus.

(5) The Company has reserved from its duly authorized capital stock a number of
shares of Common Stock sufficient for issuance of all shares of Common Stock
issuable upon the conversion of all shares of Series A Preferred Stock (the
“Conversion Shares”) and the exercise of all of the Warrants (the “Warrant
Shares”).

(6) The execution and delivery of this Agreement do not, and the compliance by
the Company with the terms hereof will not, (i) violate the Certificate of
Incorporation (as amended to date) of the Company or the By-Laws (as amended to
date) of the Company, (ii) result in a breach or violation of any of the terms
or provisions of, or constitute a material default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company is bound or to which any of
its properties or assets are subject, or (iii) result in a violation of, or
failure to be in compliance with, any applicable statute or any order, judgment,
decree, rule or regulation of any court or governmental, regulatory or
self-regulatory agency or body having jurisdiction over the Company or any of
its properties or assets, except where such breach, violation, default or the
failure to be in compliance would not individually or in the aggregate have a
Material Adverse Effect or adversely affect the ability of the Company to issue
and sell the Investor Shares; and no consent, approval, authorization, order,
registration, filing or qualification of or with any such court or governmental,
regulatory or self-regulatory agency or body is required for the valid
authorization, execution, delivery and performance by the Company of this
Agreement or the issuance of the Investor Shares, except for the filing of a
Form 8-K, the filing of the Prospectus Supplement, the filing of the Certificate
of Designations (which is required to be filed and effective prior to the
Closing in accordance with Section 3(b)(3) hereof), the filing of a Notification
of Listing of Additional Shares with The NASDAQ Stock Market LLC, and for such
consents, approvals, authorizations, registrations, filings or qualifications as
may be required under state securities or “blue sky” laws.

(7) The Company meets the requirements for use of Form S-3 under the Securities
Act. The Registration Statement, which covers the Investor Shares, the
Conversion Shares and the Warrant Shares, including a form of prospectus and
such amendments or supplements to such Registration Statement as may have been
required prior to the date of this Agreement, has been prepared by the Company
under the provisions of the Securities Act, has been filed with the Commission,
has become effective and filed with the Commission and incorporates by reference
documents which the Company has filed in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Company
has prepared a Prospectus Supplement to the prospectus included in the
Registration Statement referred to above, setting forth the terms of the
offering and sale of the Investor Shares, the Conversion Shares and the Warrant
Shares and additional information concerning the Company and its business and
will promptly file the Prospectus Supplement with the Commission pursuant to
Rule 424(b). No stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto, or any part thereof, has been
issued and served on the Company, and no proceedings for that purpose are
pending or, to the knowledge of the Company, threatened by the Commission. The
form of prospectus included in the Registration Statement as of the date hereof,
as amended or supplemented from time to time (including the Prospectus
Supplement), is referred to herein as the “Prospectus.” Any reference herein to
the Registration Statement, the Prospectus or any amendment or supplement
thereto shall be deemed to refer to and include the documents incorporated (or
deemed to be incorporated) by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or Prospectus shall be deemed to refer to and include the filing after
the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. As of the close of business on April 15,
2011, at least a number of shares of Common Stock, Series A Preferred Stock and
Warrants equal to the number of Investor Shares, Conversion Shares and Warrant
Shares were available for issuance pursuant to the Registration Statement, which
permits the issuance of the Investor Shares, the Conversion Shares and the
Warrant Shares in the manner contemplated by this Agreement.

Each part of the Registration Statement, when such part became or becomes
effective, and the Prospectus and any amendment or supplement thereto, on the
date of filing thereof with the Commission and at the date hereof and the date
of the Closing, did or will in all material respects comply with all applicable
provisions of the Securities Act and the Exchange Act. Each part of the
Registration Statement, when such part became or becomes effective, did not or
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading. The Prospectus and any amendment or
supplement thereto, on the date of filing thereof with the Commission, did not
or will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The foregoing
representations and warranties in this Section 4(b)(6) do not apply to any
statements or omissions made in reliance on and in conformity with information
relating to the Investors furnished in writing to the Company by the Investors
specifically for inclusion in the Registration Statement or Prospectus or any
amendment or supplement thereto.

(8) The consolidated financial statements and financial schedules of the Company
included or incorporated by reference in the Registration Statement and the
Prospectus have been prepared in conformity with generally accepted accounting
principles (except, with respect to the unaudited consolidated financial
statements, for the footnotes and subject to customary audit adjustments)
applied on a consistent basis, are consistent in all material respects with the
books and records of the Company, and accurately present in all material
respects the consolidated financial position, results of operations and cash
flow of the Company as of and for the periods covered thereby.

(9) The Company has not sustained since the respective dates of the latest
audited financial statements included in the Registration Statement and
Prospectus any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as disclosed in or contemplated by the Registration Statement and
Prospectus; and, since the respective dates as of which information is given in
the Registration Statement and Prospectus, there has not been any material
change in the capital stock or long-term debt of the Company.

(10) Other than as disclosed in the Prospectus, there are no legal, governmental
or regulatory proceedings pending to which the Company is a party or of which
any material property of the Company is the subject which, taking into account
the likelihood of the outcome, the damages or other relief sought and other
relevant factors, would individually or in the aggregate reasonably be expected
to have a Material Adverse Effect or adversely affect the ability of the Company
to issue and sell the Investor Shares, and no such proceedings are threatened in
writing to the Company or, to the Company’s knowledge, have been contemplated by
governmental or regulatory authorities or threatened by others.

(11) The Company has title to all the real property, and owns all other
properties and assets, reflected as owned in the financial statements included
in the Registration Statement and the Prospectus, subject to no lien, mortgage,
pledge, charge or encumbrance of any kind except those, if any, reflected in
such financial statements or disclosed in the Company’s Commission filings or
exhibits thereto, or which are not material to the Company. The Company holds
its respective leased real and personal properties under valid and binding
leases, except where the failure to do so would not reasonably be expected to
individually or in the aggregate have a Material Adverse Effect.

(12) The Company has filed all necessary federal and state income and franchise
tax returns and has paid all taxes shown as due thereon or has filed all
necessary extensions, and there is no tax deficiency that has been, or to the
knowledge of the Company could reasonably be expected to be, asserted against
the Company or any of its properties or assets that would in the aggregate or
individually reasonably be expected to have a Material Adverse Affect.

(13) There are no holders of securities of the Company having preemptive rights
to purchase Common Stock. There are no holders or beneficial owners of
securities of the Company having rights to registration thereof whose securities
have not been previously registered or who have not waived such rights with
respect to the registration of the Company’s securities on the Registration
Statement, except where the failure to obtain such waiver would not individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.

(14) The Company is not, and does not intend to conduct its business in a manner
in which it would become, an “investment company” as defined in Section 3(a) of
the Investment Company Act of 1940, as amended.

5. Indemnification.

(a) Subject to the limitations and other provisions of this Section 5, the
Company covenants and agrees to indemnify, defend and hold harmless the
Investors and their respective directors, officers, partners, managers,
employees and agents (each, an “Investor Party”) from and against any and all
Losses arising from claims by third parties resulting from, incurred in
connection with or arising out of (but only to the extent of) (a) any breach of
any representation, warranty or covenant of the Company contained herein, or
(b) the failure of the Company to perform any of the Company’s agreements,
covenants or obligations contained herein (other than if any such claim was a
result of a breach by the Investor under this Agreement). Subject to the
limitations and other provisions of this Section 5, the Investor covenants and
agrees to indemnify, defend and hold harmless the Company from and against (but
only to the extent of) any and all Losses arising from claims by third parties
resulting from, incurred in connection with or arising out of (but only to the
extent of) (a) any breach of any representation or warranty of the Investor
contained herein, or (b) the failure of the Investor to perform any of the
agreements, covenants or obligations of the Investor contained herein. The term
“Loss” or any similar term shall mean any and all damages, deficiencies, costs,
claims, fines, judgments, amounts paid in settlement, expenses of investigation,
interest, penalties, taxes, assessments, out-of-pocket expenses (including
reasonable attorneys’ and auditors’ fees and disbursements, witness fees and
court costs) but specifically excluding consequential, special, punitive,
multiple and other similar damages. The party or parties being indemnified are
referred to herein as the “Indemnitee” and the indemnifying party is referred to
herein as the “Indemnitor.”

(b) Indemnification Procedure.

(1) Any party who receives notice of a potential claim that may, in the judgment
of such party, result in a Loss shall use all reasonable efforts to provide the
parties hereto notice thereof within fifteen (15) days of the filing or other
written assertion of any such claim against the Indemnitee, provided that
failure or delay or alleged delay in providing such notice shall not adversely
affect such party’s right to indemnification hereunder, unless and then only to
the extent that such failure or delay or alleged delay has resulted in actual
prejudice to the Indemnitor, including, without limitation, by the expiration of
a statute of limitations. In the event that any party shall incur or suffer any
Losses in respect of which indemnification may be sought by such party
hereunder, the Indemnitee shall assert a claim for indemnification by written
notice (a “Notice”) to the Indemnitor stating the nature and basis of such
claim.

(2) If indemnification is sought, the Indemnitor shall, if necessary, retain
counsel reasonably satisfactory to the Indemnitee, it being agreed that Cooley
LLP is satisfactory, and have the option (i) to conduct any proceedings or
negotiations in connection therewith, (ii) to take all other steps to settle or
defend any such claim (provided that the Indemnitor shall not settle any such
claim without the consent of the Indemnitee which consent shall not be
unreasonably withheld or delayed) and (iii) to employ counsel to contest any
such claim or liability in the name of the Indemnitee or otherwise. In any
event, the Indemnitee shall be entitled to participate at its own expense and by
its own counsel in any proceedings relating to any third party claim. The
Indemnitor shall, within fifteen (15) Business Days of receipt of the Notice,
notify the Indemnitee of its intention to assume the defense of such claim. If
(i) the Indemnitor shall decline to assume the defense of any such claim,
(ii) the Indemnitor shall fail to notify the Indemnitee within fifteen
(15) Business Days after receipt of the Notice of the Indemnitor’s election to
defend such claim or (iii) in the reasonable opinion of counsel for the
Indemnitee, the representation by the same counsel of the Indemnitor and the
Indemnitee would be inappropriate due to actual or potential material differing
interests between such Indemnitee and any other party represented by such
counsel in such proceeding, then in each such case the Indemnitor shall not have
the right to direct the defense of such action on behalf of the Indemnitee and
the Indemnitee shall, at the sole expense of the Indemnitor, defend against such
claim; provided, that the Indemnitee may not settle such claim without the
consent of the Indemnitor (which consent will not be unreasonably withheld or
delayed). The Indemnitor shall pay for only one separate legal counsel for the
Indemnitees, and such legal counsel shall be selected by the Indemnitor. The
reasonable expenses of all proceedings, contests or lawsuits in respect of such
claims shall be borne and paid by the Indemnitor if the Indemnitee is entitled
to indemnification hereunder and the Indemnitor shall pay the Indemnitee, in
immediately available funds, the amount of any Losses, within a reasonable time
of the incurrence of such Losses. Regardless of which party shall assume the
defense or negotiation of the settlement of the claim, the parties agree to
cooperate fully with one another in connection therewith. Anything in this
Section 5 to the contrary notwithstanding, the Indemnitor shall not, without the
Indemnitee’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof which imposes any future obligation on
the Indemnitee or which does not include, as an unconditional term thereof, the
giving by the claimant or plaintiff to the Indemnitee, a release from all
liability in respect of such claim.

6. Conditions.

(a) The obligation of each Investor to purchase and acquire the Investor Shares
hereunder shall be subject to the conditions that:

(1) All representations and warranties of the Company herein shall be true and
correct in all material respects as of and on each of the date of this Agreement
and the date of the Closing;

(2) The Company shall have performed all of its obligations hereunder; including
but not limited to delivery of the shares of Common Stock included in the
Investor Shares through DWAC, certificates for the Series A Preferred Stock and
the Warrants;

(3) The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) within the applicable time period prescribed for such filing, no
stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the Commission, and the Investor shall have
received the Prospectus in accordance with the federal securities laws; and

(4) The Investors shall have received an opinion of Cooley LLP, counsel to the
Company, in the form attached hereto as Exhibit D.

(b) The obligation of the Company to sell the Investor Shares hereunder shall be
subject to the conditions that:

(1) All representations and warranties and other statements of the Investors
herein shall be true and correct in all material respects as of and on each of
the date of this Agreement and the date of the Closing; and

(2) The Investors shall have performed all of their obligations hereunder,
including but not limited to payment of the Aggregate Purchase Price as provided
herein.

7. Miscellaneous.

(a) Binding Agreement; Assignment. This Agreement shall be binding upon, and
shall inure solely to the benefit of, each of the parties hereto, and each of
their respective heirs, executors, administrators, successors and permitted
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. The Company may not assign any of its rights or obligations
hereunder to any other person or entity without the prior written consent of the
Investors.

(b) Entire Agreement. This Agreement, including the Schedules hereto, constitute
the entire understanding between the parties hereto with respect to the subject
matter hereof and may be amended only by written execution by both parties. Upon
execution by the Company and the Investors, this Agreement shall be binding on
each of the parties hereto.

(c) Consent To Jurisdiction. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED AND
CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF SUCH STATE. FURTHERMORE, THE
INVESTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE FEDERAL OR STATE
COURTS LOCATED IN THE STATE OF NEW YORK IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF
THE COMPANY AND THE INVESTORS (AND, TO THE EXTENT PERMITTED BY LAW, ON BEHALF OF
ITS AND THEIR EQUITY HOLDERS AND CREDITORS) HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

(d) Notices. Any notice, request or other communication to be given or made
under this Agreement shall be in writing. Such notice, request or other
communication shall be deemed to have been duly given or made when it shall be
delivered by hand, overnight mail, international courier (confirmed by
facsimile), or facsimile (with a hard copy delivered within two (2) Business
Days) to the Party to which it is required or permitted to be given or made at
such Party’s address specified below or at such other address as such Party
shall have designated by notice to the other Parties.

For the Borrower:

Cytokinetics, Incorporated

200 East Grand Avenue

South San Francisco, CA 94080

Attention: President and Chief Executive Officer

Facsimile: (650) 624-3200

with a courtesy copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Facsimile: (650) 849-7400

Attention: Michael E. Tenta

For the Investors c/o:

Deerfield Private Design Fund, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: James E. Flynn

Facsimile: (212) 573-8111

with a courtesy copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022-2585

Facsimile: (212) 894-5877

Attention: Mark I. Fisher

Elliot Press

or to such other Person at such other place as the parties shall designate to
one another in writing.

(e) Counterparts. This Agreement maybe executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one in the same agreement.

(f) Telecopy Execution and Delivery. A facsimile, telecopy, PDF or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
by facsimile, e-mail or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party, all parties agree to execute an original of this
Agreement as well as any facsimile, telecopy or reproduction thereof. The
parties hereto hereby agree that neither shall raise the execution of facsimile,
telecopy, PDF or other reproduction of this Agreement, or the fact that any
signature or document was transmitted or communicated by facsimile, e-mail or
similar electronic transmission device, as a defense to the formation of this
Agreement.

[Signature pages follow]IN WITNESS WHEREOF, the parties have executed this
Agreement as of the date first written above.

COMPANY:

CYTOKINETICS, INCORPORATED

By: /s/ Sharon A. Barbari
Name: Sharon A. Barbari
Title: Executive Vice President, Finance and
Chief Financial Officer


INVESTORS:

DEERFIELD PRIVATE DESIGN
FUND II, L.P.

By: Deerfield Capital, L.P., General Partner
By: J. E. Flynn Capital LLC, General Partner

By: /s/ James E. Flynn
Name: James E. Flynn
Title: President


DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.

By: Deerfield Capital, L.P., General Partner
By: J. E. Flynn Capital LLC, General Partner

By: /s/ James E. Flynn
Name: James E. Flynn
Title: President


DEERFIELD SPECIAL SITUATIONS FUND, L.P.

By: Deerfield Capital, L.P., General Partner
By: J. E. Flynn Capital LLC, General Partner

/s/ James E. Flynn
Name: James E. Flynn
Title: President


DEERFIELD SPECIAL SITUATIONS FUND INTERNATIONAL LIMITED

/s/ James E. Flynn
Name: James E. Flynn
Title: Director


1

Schedule 1

         
Purchase Price Per Share of Common Stock:
  $ 1.50  
Purchase Price Per Share of Series A Preferred Stock
  $ 1,500  
Exercise Price of Warrants
  $ 1.65  

                                                      Number                    
Number   of Shares of             of Shares of   Series A             Common
Stock   Preferred Stock             to be   to be                 Purchased  
Purchased   Warrants to be Name of   Aggregate   by   by   Purchased by Investor
  Purchase Price   Investor   Investor   Investor
Deerfield Private Design Fund II, L.P.
  $ 6,466,350       1,700,900       2,610       2,155,450  
Deerfield Private Design International II, L.P.
  $ 7,408,650       1,949,100       2,990       2,469,550  
Deerfield Special Situations Fund, L.P.
  $ 2,409,750       643,500       963       803,250  
Deerfield Special Situations Fund International Limited
  $  3,770,250       1,006,500       1,507       1,256,750  
 
                               
Total:
  $ 20,055,000       5,300,000       8,070       6,685,000  

2

Exhibit A

[Certificate of Designations]

Exhibit B

[Form of Stock Certificate for Series A Preferred Stock]

          P—-«Certificate#»  
Incorporated Under the Laws of the
State of Delaware on August 5, 1997
  **«#Shares»**



CUSIP 23282W 407

CYTOKINETICS, INCORPORATED

Series A Convertible Preferred Stock

This Certifies That «Shareholder» is the record holder of «NumShares»
(«#Shares») Shares of the Series A Convertible Preferred Stock of Cytokinetics,
Incorporated, transferable only on the books of the corporation by the holder
hereof, in person or by duly authorized attorney, upon surrender of this
Certificate properly endorsed or assigned.

A statement of the rights, preferences, privileges and restrictions granted to
or imposed upon the respective classes or series of shares of stock of the
Corporation and upon holders thereof as established by the Certificate of
Incorporation or by any Certificate of Designation of Preferences, and the
number of shares constituting each series and the designations thereof, may be
obtained by any shareholder upon request and without charge at the principal
office of the corporation.

In Witness Whereof, the Corporation has caused this Certificate to be signed by
its duly authorized officers this        day of April, 2011.

Secretary President

Transfer Agent and Registrar

3

Exhibit C

[Form of Warrant]

4

Exhibit D

[Form of Opinion]



  1.   The Shares have been duly authorized, and upon issuance and delivery
against payment therefor in accordance with the terms of the Purchase Agreement,
the Shares will be validly issued, fully paid and nonassessable.



  2.   The shares of Common Stock issuable upon conversion of the Preferred
Shares have been duly authorized, and when issued upon conversion in accordance
with the terms of the Preferred Shares, will be validly issued, fully paid and
nonassessable.



  3.   The shares of Common Stock issuable upon exercise of the Warrants have
been duly authorized, and when issued upon exercise of the Warrants, will be
validly issued, fully paid and nonassessable.

5